DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 8-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "wherein the position and the orientation associated with the second image are a position and an orientation of a captured range of the second image". It is not clear which position and orientation i.e. the first position and first 
Claim 5 recites the limitation " wherein the at least one processor further configured to execute the computer program code to calculate a similarity degree indicating resemblance of the position and the orientation of the mobile terminal to the position and the orientation associated with the second image". It is not clear which position and orientation i.e. the first position and first orientation or the second position and second orientation? There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "wherein the second image is acquired based on the designated condition in addition to the position and the orientation of the mobile terminal and the position and the orientation associated with the second image". It is not clear which position and orientation i.e. the first position and first orientation or the second position and second orientation? There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Solem et al. (WO2016/001321 A1, hereinafter “Solem”, see IDS, Note that US Pub. No. 2017/0200293 A1 is applied for better mapping) and Ohmura et al. (US Publication Number 2016/0034784 A1, hereinafter “Ohmura”) further in view of Mendis (US Publication Number 2015/0002536 A1).

(1) regarding claim 1:
	As shown in fig. 1, Solem disclosed an image display system (para. [0052] Referring now to FIG. 1, a system 100 for providing navigation through a set of images depicting a scene is shown) comprising: 
at least one memory configured to store computer program code (102, fig.1, para. [0052], note that the control program 106 may also access the database 102 directly in order to retrieve images stored in the database 102); and
at least one processor configured to execute the computer program code to (110, fig. 1, para. [0055], note that the application 110 may be installed and run by a user on a computing device, such as a desktop computer or a mobile phone);
acquire a first image captured by a mobile terminal (para. [0060], note that mobile phone may run an application for acquiring images to be added to the set of images. The application for acquiring images may then collect data from specified sensors in the mobile phone); 
acquire information including a first position and a first orientation of the mobile terminal that has captured the first image (para. [0027], note that image information of a node further comprises metadata information, which is acquired by a sensor different than the image capturing sensor, said metadata information comprising at least a compass direction of the image capturing sensor when the image was acquired); 
acquire a second image based on the first position and the first orientation and a second position and a second orientation associated with the  second image stored in a storage device (para. [0069], note that the edge 204 represents a transition between the two images represented by the two nodes 202 connected by the edge 204. The edge 204 comprises similarity information providing a plurality of measures of similarities between the two images. Alos see para. [0035], note that the finding of candidate images may be performed by comparing the current image to the images in the set of images according to one or more quickly computed measures of similarity. Hence, the first pre-defined measure of similarity may be a geometrical distance measure. Then, the candidate images may be determined as the images being within a set geographical distance from the current image.); and wherein the second image is captured in the second orientation at the second position (see fig. 3, para. [0075], note that the matching features are marked by dots in the images. The geometric relationship between the images may be determined by relating the positions of these features to each other. Also see para. [0081], note that the similarity information of an edge may comprise transition classifier information, which classifies the transition between the two images i.e. first and second captured images into one of a number of predefined classes. These predefined classes may classify transitions into different movements and may therefore use the geographical position and a viewing angle as given e.g. by the compass direction i.e. orientation. With regard to the relative position P.sub.r between the images and the relative viewing angle A.sub.r of the images, types of transition between the two images may be defined).
	Solem disclosed most of the subject matter as described as above except for specifically teaching a display; detect a difference between the first image and the second image after the second image is acquired, output a notification based on the difference between the first image and the second image, wherein the display is configured to display a first marker on the map, the first marker indicating the second position within a predetermined distance from a current position of the mobile terminal, the second position being different from the current position.
However, Ohmura disclosed a display (para, [0043], note that the abnormality detection apparatus 300 generates an alert, and displays a result of comparison between the reference image and the target image to be monitored (i.e., an image that indicates differences) on the monitor 500); detect a difference between the first image and the second image after the second image is acquired (para. [0043], note that the abnormality detection apparatus 300 compares a target image to be monitored with a reference image, and detects an abnormality from the results of the comparison), output a notification based on the difference between the first image and the second image (para. [0043], note that when an abnormality is detected, the abnormality detection apparatus 300 generates an alert, and displays a result of comparison between the reference image and the target image to be monitored (i.e., an image that indicates differences) on the monitor 500 or on the display area (for example, a display or screen) of the externally connected device 600).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to disclose to detect a difference between the first image and the second image after the second image is acquired, output a notification based on the difference between the first image and the second image. The suggestion/motivation for doing so would have been to efficiently detect abnormalities in images (para. [0002]). Therefore, it would have been obvious for Solem and Ohmura to obtain the invention as specified in claim 1.
Furthermore, Mendis teaches wherein the display is configured to display a first marker on the map, the first marker indicating the second position within a predetermined distance from a current position of the mobile terminal (para. [0029], note that FIG. 6, the method 300 for displaying map labels on a map image on a computerized mobile device, such as that illustrated in FIG. 1, may include displaying a map image in a first orientation on a display unit of a computerized mobile device at block 302..para. [0030] the processor 106 may receive a compass heading from the on-board compass 104, and may determine that the compass heading received from the on-board compass 104 differs from a compass heading used to generate the image 200 illustrated in FIG. 2. This change in compass heading may be a result of a change in the orientation of the mobile device 100), the second position being different from the current position (para. [0031], note that if the processor 106 determines at block 306 that an indication has been received to change the orientation of the image 200, or more particularly the map image 202, then the method 300 continues to block 308. At block 308, the processor 106 carries out the actions to change the orientation of the map image 202 to a second orientation different from the first orientation.).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to disclose wherein the display is configured to display a first marker on the map, the first marker indicating the second position within a predetermined distance from a current position of the mobile terminal, the second position being different from the current position. The suggestion/motivation for doing so would have been to provide universally readable map labels for a computerized mobile device that permits changes in orientation of the map in response to changes in orientation of the mobile device (para. [0007]). Therefore, it would have been obvious for Solem, Ohmura and Mendis to obtain the invention as specified in claim 1.

	(2) regarding claim 2:
	Solem further disclosed the image display system according to claim 1 further comprising an image display unit configured to display the notification in addition to at least one of the first image and the second image (para. [0075], note that FIG. 3 illustrates matching local image features being detected in two images. The matching features are marked by dots in the images. The geometric relationship between the images may be determined by relating the positions of these features to each other, as marked by lines between the dots in FIG. 3. Using the matched local image features, an epipolar geometry between the images may be determined).

	(3) regarding claim 3:
	Solem further disclosed the image display system according to claim 2, wherein the image display unit displays a frame surrounding a region including the difference on the first image and the second image (para. [0100-0101], note that the application 110 may present to the user an indication of which types of transitions that are possible from the image currently being presented, as shown in FIG. 6, where arrows 600 indicate the available types of transitions. It may be desirable to present a sequence of images, providing a movement through the scene. The application 110 may allow a user to select a start geographical position and a target geographical position, e.g. in a map, in order to define a path through the scene. The application 110 may thus provide input to the control program 106 comprising an indication of the start geographical position and an indication of the target geographical position).

	(4) regarding claim 4:
	Solem further disclosed the image display system according to claim 1 wherein the position and the orientation associated with the second image are a position and an orientation of a captured range of the second image (para. [0062], note that the metadata may further comprise a compass direction of the image capturing sensor when acquiring the image in order to provide information of what direction is viewed in the image from the geographical position. Further, the metadata may comprise altitude information providing information of from what altitude the image was acquired. Also, the metadata may comprise information of an acceleration vector of a device incorporating the image capturing sensor in order to provide information of a direction of movement of the device).

	(5) regarding claim 5:
	Solem further disclosed the image display system according to claim 1, wherein the at least one processor further configured to execute the computer program code to calculate a similarity degree indicating resemblance of the position and the orientation of the mobile terminal to the position and the orientation associated with the second image, wherein the second image is acquired based on the similarity degree (para. [0071], note that the pairwise correlations or relationships between the images are quantified in order to allow selecting edges 204 between nodes 202 in a geographically and visually related manner. For example, the following measures of similarities may be computed or extracted between image nodes: a geographical distance measure, a relative position, a relative viewing angle, a color difference, a BOW difference, a geometric relationship and a number of feature matches with the corresponding geometric verification).

	(6) regarding claim 6:
	Solem further disclosed the image display system according to claim 1 further comprising: the mobile terminal having one of the at least one processor configured to execute the computer program code to acquire the first image and acquire the information (para. [0118], note that the device 906 may be a camera, which typically comprises at least a clock for registering the capture time of an image. The camera may also comprise a GPS for registering a geographical position of the image capturing sensor 902 when acquiring the image. The device 906 may alternatively be a mobile phone having a camera and a number of other sensors for registering supplemental information); and 
a server having another of the at least one processor configured to execute the computer program code to acquire the second image (para. [0053], note that the database 102 and the data structure 104 may be provided on one or more computer servers. The control program 106 may be run on such a computer server or on a computer having access to the one or more computer servers on which the database 102 and the data structure 104 are provided), wherein a processor configured to execute the computer program code to detect the difference between the first image and the second image is provided either in the mobile terminal or the server (para. [0119], note that the acquired image with all supplemental information and extracted image content information and image property information may be stored in the database 102. The database record may comprise information which is not used in the graph representation 200, such that if it is later desired to improve the graph representation 200 with addition of further information, such further information may be fetched from the database 102).

	(7) regarding claim 8:
	Solem further disclosed the image display system according to claim 1 wherein the at least cone processor is further configured to execute the computer program code to perform notification when the position associated with the second image is within a predetermined distance from the position of the mobile terminal (para. [0125], note that a current node in the graph representation is formed, step 1006. The current node represents the current image and includes at least the geographical position of an image capturing sensor when acquiring the image, extracted image content information describing an object depicted in the image, and extracted image property information. Also see para. [0079]).
	
	(8) regarding claim 9:
	Solem further disclosed the image display system according to claim 1 wherein the at least one processor is further configured to execute the computer program code to recognize an object included in the first image and the second image and output information on the object (para. [0075], note that the matching features are marked by dots in the images. The geometric relationship between the images may be determined by relating the positions of these features to each other, as marked by lines between the dots in FIG. 3. Using the matched local image features).

	(9) regarding claim 10:
	Solem further disclosed the image display system according to claim 1, wherein the at least one processor is further configured to execute the computer program code to acquire a condition designated by a user of the mobile terminal, and wherein the second image is acquired based on the designated condition in addition to the position and the orientation of the mobile terminal and the position and the orientation associated with the second image (para. [0064], note that the metadata may further comprise information on the image orientation, such as whether the image is taken in portrait or landscape orientation or in a tilted orientation. Also see para. [0063]).

	(10) regarding claim 14:
	Solem disclosed most of the subject matter as described as above except for specifically teaching wherein the display is further configured to display a second marker indicating the second orientation.
	However, Mendis disclosed wherein the display is further configured to display a second marker indicating the second orientation (para. [0030], note that the method 300 may then proceed to block 306, at which point the method 300 may wait for an indication that a change in the orientation of the map image has been requested. This indication may be in the form of an internal, automatic signal or request. For example, the processor 106 may receive a compass heading from the on-board compass 104, and may determine that the compass heading received from the on-board compass 104 differs from a compass heading used to generate the image 200 illustrated in FIG. 2).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to disclose wherein the display is further configured to display a second marker indicating the second orientation. The suggestion/motivation for doing so would have been to provide universally readable map labels for a computerized mobile device that permits changes in orientation of the map in response to changes in orientation of the mobile device (para. [0007]). Therefore, it would have been obvious for Solem, Ohmura and Mendis to obtain the invention as specified in claim 14.


The proposed rejection of Solem, Ohmura and Mendis, as explained in system claim 1, renders obvious the steps of the terminal (110, fig. 1) claim 11, the method of claim 12 (FIG. 7) and the non-transitory computer readable medium claim 13 because these steps occur in the operation of the proposed rejection as discussed above. Thus, the arguments similar to that presented above for claim 1 is equally applicable to claims 11-13.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Nakano et al. (US Publication Number 2016/0039703 A1) disclosed route display method, route display apparatus, and database generation method.

Pahwa et al. (US Publication Number 2016/0061623 A1) disclosed user interactions for a mapping application.

9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

10.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Hilina K Demeter whose telephone number is (571) 270-1676. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu could be reached at (571) 272- 7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HILINA K DEMETER/Primary Examiner, Art Unit 2674